DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: the wording “preferably” is indefinite. Appropriate correction is required. Otherwise, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 4 is objected to because of the following informalities: the wording “preferably” is indefinite. Appropriate correction is required. Otherwise, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 13 is objected to because of the following informalities:  in line 2, it should be --and-- or 
--or-- instead of “and/or”. Appropriate correction is required. Otherwise, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka (US 2011/0221982).
Re claim 1: As shown in Figs. 1 and 2, Tanaka discloses a light modulation device 10 for a complex-valued modulation of linearly polarized incident light Lp, comprising 
a first light modulator 11, 
a subsequently arranged second light modulator 12 and 
at least one polarizer 14 (paragraphs 36 and 37), 
where the first light modulator 11 and the second light modulator 12 are configured as phase modulators, where a modulation axis sa1 of the first light modulator 11 is aligned at an angle to the modulation axis sa2 of the second light modulator 12 (paragraphs 18 and 39), and 
where the polarization direction  of the light Lp incident on the first light modulator 11 and the polarization direction  pa2 of the polarizer 14 are respectively aligned at predetermined non-90° angles with respect to the modulation axis sa1 of the first light modulator 11 and the modulation axis sa2 of the second light modulator 12 (paragraph 40).
Re claim 2: The light modulation device as claimed in claim 1, wherein the angle between the modulation axes sa1 and sa2 of the first light modulator 11 and of the second light modulator 12 is about 90°, which is between 60° and 120° (paragraph 39).
Re claim 3: The light modulation device as claimed in claim 1, wherein the polarization direction pa2 of the polarizer 14 is aligned at an angle of between 80° and 100°, preferably at an angle of between 85° and 95°, particularly preferably perpendicularly, with respect to the polarization direction  of the light pa1 incident on the first light modulator 11 (or in that the polarization direction pa2 of the polarizer 14 is aligned at an angle of between -10° and +10°, preferably at an angle of between -5° and +5°, particularly preferably parallel, with respect to the polarization direction pa1 of the light Lp incident on the first light modulator 11).
Re claim 4: The light modulation device as claimed in claim 1, wherein the predetermined angle between the polarization direction pa1 of the light Lp incident on the first light modulator 11 and the 
Re claim 5: The light modulation device as claimed in claim 1, wherein a further polarizer 13 is arranged before the first light modulator 11 in the light propagation direction as shown in Fig. 1.
Re claim 6: The light modulation device as claimed in claim 1, wherein the first light modulator 11 and the second light modulator 12 are respectively configured as a controllable birefringent liquid-crystal layer (paragraphs 41-44 and 63-66).
Re claim 10: As shown in Figs. 1 and 2, Tanaka discloses a method for the complex-valued modulation of linearly polarized light comprising a first light modulator 11, a subsequently arranged second light modulator 12 and at least one polarizer 14, where a light component, oscillating in the direction of a modulation axis sa1 of the first light modulator 11, of the light Lp is adjustably retarded in its phase by the first light modulator 11, where a light component, oscillating in the direction of the modulation axis sa2 of the second light modulator 12, of the light Lp is adjustably retarded in its phase by the second light modulator 12, where the modulation axis sa1 of the first light modulator 11 is aligned transversely, in particular perpendicularly, with respect to the modulation axis sa2 of the second light modulator 12, and where the light Lp emerging from the second light modulator 12 is linearly polarized by the polarizer 14 aligned (with transmission axis pa2) at a non-90° angle with respect to the modulation axes sa1 and sa2 (paragraphs 36-40). 
Re claim 11: The method as claimed in claim 10, wherein, as shown in Fig. 4, the phase of the light emerging from the polarizer 14 (as light transmittance), for an equal amplitude (D1), is modified in that the phase retardations (phase differences) of a light component modulated by the first light modulator 11 and of a light component modulated by the second light modulator 12 are modified by an equal value (R1) (paragraphs 51 and 52).
Re claim 12:  The method as claimed in claim 10, wherein, as shown in Fig. 4, the amplitude (D1) of the light Lp emerging from the polarizer 14 (light transmittance), for an equal phase (lambda/2 as total phase difference), is modified in that the phase retardations (phase differences) of the light component modulated by the first light modulator 11 and of the light component modulated by the second light modulator 12 are modified oppositely by the same magnitude. (R1) (paragraphs 51 and 52). 
Re claim 13: Tanaka discloses a display device, in particular a holographic display device, for the representation of two-dimensional or three-dimensional scenes, where the display device comprises a light modulation device as claimed in claim 1 (Fig. 7, and paragraphs 4 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0221982) in view of Wefers et al. (Wefers, US 5,719,650).
Re claim 8: The light modulation device as claimed in claim 1:
As shown in Fig. 1, Tanaka does not disclose that the first light modulator 11 and the second light modulator 12 are directly connected to one another. 
As shown in Fig. 2, Wefers discloses a light modulation device 12 comprising a first light modulator 26a and the second light modulator 26b which are directly connected to one another in order to generate an output optical field from an input optical field (col. 1, line 66 through col. 2, line 13; and col. 3, lines 41-48). 

Re claim 9: The light modulation device as claimed in claim 1:
As shown in Fig. 2, Wefers does not disclose the first light modulator and the second light modulator have at least one common substrate. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one common substrate for both the first light modulator and the second light modulator, since it has been held that rearranging parts of an invention in order to simplify the manufacturing process for an intended use involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 14: The display device as claimed in claim 13: 
As shown in Fig. 5, Wefers discloses that an incident beam 14 containing the input pulse is generated from a mode-locked laser (col. 5, lines 45-50), wherein the optical pulses can be easily synthesized in the visible and infrared regions to have time-dependent durations (col. 1, lines 12-22).
Accordingly, it is obvious that an illumination device is assigned to the display device, and in that the illumination device emits coherent or linearly polarized coherent light.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 26, 2022